DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the detector positioned at a location that is adjacent” is indefinite. What is the detector adjacent to? 
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatch et al. (U.S. Publication No. 20080084321).
Regarding claim 1, Hatch teaches a particulate monitoring assembly for coupling to a conduit line supporting fluid flow, the assembly comprising: a flowline (Fig.2, 130) to couple to the conduit line supporting the fluid flow through the assembly, the fluid including particulate (Paragraph 41); a flow restriction (Fig.2, 120) within the flowline to intersect the fluid flow through the assembly; a detector (Fig.2, 102) for detecting a portion of the particulate impacting a face of the detector (Paragraph 41), the detector positioned at a location that is adjacent; and an attenuating architectural component  (Fig.2, 142) of the assembly for mitigating acoustical noise from another portion of the particulate impacting structure of the flowline (Paragraph 46).
Regarding claim 2, Hatch teaches wherein the face (Fig.2, 128) is one of downstream from the restriction (Fig.2, 120), aligned with a central axis of the flowline and substantially perpendicular to the fluid flow through the assembly (Paragraphs 41 and 47).
Regarding claim 4, Hatch teaches wherein the detector comprises a transducer located within a transducer housing that accommodates the face of the detector, the transducer physically coupled to the face to facilitate the detecting of the particulate, the face isolated from direct mechanical coupling to the structure of the flowline (Paragraphs 46-47 and 53).

Regarding claim 6, Hatch teaches wherein the attenuating architectural component comprises a polymeric seal located at an interface between the housing and the structure of the flowline (Paragraph 46).
Regarding claim 7, Hatch teaches wherein the attenuating architectural component comprises an attenuating profile of the transducer housing (As shown in Fig.3, there are ribs on the sensor housing 104).
Regarding claim 8, Hatch teaches wherein the attenuating profile of the transducer housing is a ribbed profile thereof (As shown in Fig.3, there are ribs on the sensor housing 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (U.S. Publication No. 20080084321) in view of Shirani et al. (U.S. Publication No. 20170328163).

However Hatch teaches “the front face comprises a thin metal substrate that provides strength in resisting the fluid pressure and protects the sensor from corrosion and contamination” in claim 10, and as shown in Fig.2, the fluid impact perpendicularly on front face 128 of sensor 102, the front face 128 need more erosion resistance than the flowline.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to construct the face 128 with a material that is of greater erosion resistance to the fluid flow than the structure of the flowline, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, Hatch teaches a system for monitoring particulate in a fluid flow, the system comprising: a monitoring unit (Fig.2, 100) coupled to the line (Fig.2, 130) for routing the fluid flow through a restriction (Fig.2, 120) to a detector (Fig.2, 102) adjacently downstream thereof, the detector having a transducer to detect particulate impacting a face thereof (Paragraph 41) and a ribbed profile (As shown in Fig.3, there are ribs on the sensor housing 104) for attenuating acoustics from sources not impacting the face (Paragraphs 44 and 46).
Hatch is silent about the system is for monitoring particulate in a production fluid flow at an oilfield, a production line for routing the production fluid flow from at least one 
Shirani teaches the system is for monitoring particulate in a production fluid flow at an oilfield (Paragraph 21), a production line for routing the production fluid flow from at least one well at the oilfield, a monitoring unit coupled to the production line for routing the fluid flow (Paragraphs 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hatch’s particle monitoring system to monitor particulate in an oilfield because it would monitor oil production.
Regarding claim 10, the combination of Hatch and Shirani teaches all the features of claim 9 as outlined above, Hatch further teaches wherein the monitoring unit is a compact modular (As shown in Fig.2) and manually transportable unit (Inherent, any unit is a manually transportable unit).
Regarding claim 12, the combination of Hatch and Shirani teaches all the features of claim 9 as outlined above, Hatch further teaches wherein the particulate is selected from a group consisting of sand, proppant and debris greater than about 25 microns (Paragraph 54).
Regarding claim 13, the combination of Hatch and Shirani teaches all the features of claim 9 as outlined above, Hatch further teaches wherein production fluid further comprises a gas fraction (Paragraphs 2 and 40).
Regarding claim 14, the combination of Hatch and Shirani teaches all the features of claim 13 as outlined above, Hatch further teaches wherein the restriction is 
Regarding claim 15, Hatch teaches a method of monitoring particulate in a fluid, the method comprising: flowing the fluid through a restriction (Fig.2, 120); obtaining acoustic particle data from the fluid at a detector (Fig.2, 102) positioned adjacently downstream of the restriction (Paragraph 41); and attenuating acoustic noise generated at locations apart from the detector during the obtaining (Paragraphs 44 and 46).
Hatch is silent about the method is for monitoring particulate in a production fluid from a well at an oilfield.
Shirani teaches the method is for monitoring particulate in a production fluid from a well at an oilfield (Paragraphs 21 and 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hatch’s particle monitoring system to monitor particulate in an oilfield because it would monitor oil production.
Regarding claim 16, the combination of Hatch and Shirani teaches all the features of claim 15 as outlined above, Hatch further teaches wherein the attenuating comprises employing a polymeric seal at an interface between the detector and a structure of a flowline defining a fluid path for the production fluid flow (Paragraphs 44 and 46).
Regarding claim 17, the combination of Hatch and Shirani teaches all the features of claim 15 as outlined above, Hatch further teaches wherein the attenuating comprises employing a ribbed profile (As shown in Fig.3, there are ribs on the sensor 
Regarding claim 18, the combination of Hatch and Shirani teaches all the features of claim 15 as outlined above, Shirani further teaches acquiring multi-phase production flow data from the restriction during the flowing of the production fluid therethrough (Paragraphs 21 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a venturi flowmeter in Hatch’s particle monitoring system because it would allow particle monitoring system to acquire multi-phase flow data.

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (U.S. Publication No. 20080084321) in view of Shirani et al. (U.S. Publication No. 20170328163) and Gordon et al. (U.S. Publication No. 20150184511).
Regarding claim 11, the combination of Hatch and Shirani teaches all the features of claim 9 as outlined above, the combination of Hatch and Shirani is silent about a separator for extracting the particulate from the fluid flow, the separator managed based on data from the detector.
Gordon teaches a separator for extracting the particulate from the fluid flow, the separator managed based on data from the detector (Paragraphs 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a separator managed by Hatch’s particle monitoring system because it would remove unwanted particles from the flow.

Gordon teaches managing the detected acoustic data with a processor coupled to a transducer of the detector; and adjusting particulate separation parameters of oilfield operations based on the managed data (Abstract and paragraphs 7-9 and 45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hatch’s particle monitoring system to monitor particulate in an oilfield because it would monitor oil production, also it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a separator managed by Hatch’s particle monitoring system because it would remove unwanted particles from the flow.
Regarding claim 20, the combination of Hatch, Shirani and Gordon teaches all the features of claim 19 as outlined above, Hatch further teaches tuning the processor to a frequency range to filter data in advance of the managing thereof (Paragraphs 49, 52 and 57).
Hatch is silent about the frequency range is between about 100 kHz and about 1 MHz.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the frequency range between about 100 kHz and about 1 MHz, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861